Case 4:19-cv-00180-ALM-KPJ Document 41-1 Filed 06/21/19 Page 1 of 3 PageID #: 183



                    IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  EDWARD BUTOWSKY, in his personal and
  professional capacities,

                         Plaintiff,
  v.

  MICHAEL GOTTLIEB, et al.,                    Case No. 4:19-cv-00180-ALM-KPJ

                         Defendants.
                                               ORAL ARGUMENT REQUESTED




   DECLARATION OF PAUL J. SKIERMONT IN SUPPORT OF MOTION TO DISMISS
           AND SUPPORTING MEMORANDUM FOR DEFENDANTS
         GOTTLIEB, GOVERNSKI AND BOIES SCHILLER FLEXNER LLP
Case 4:19-cv-00180-ALM-KPJ Document 41-1 Filed 06/21/19 Page 2 of 3 PageID #: 184



            I, Paul J. Skiermont, hereby declare as follows:

            1.     I am an attorney with Skiermont Derby LLP, and counsel of record for Defendants

  Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP in the above-captioned action.

  This Declaration is made in support of those defendants’ Motion to Dismiss the Complaint in this

  action.

            2.     I am over the age of 21 years and am competent to make this declaration. All of the

  statements set forth herein are true and correct and are based on my personal knowledge.

            3.     Attached as Exhibit A to this Declaration is a true and correct copy of the Complaint

  (Dkt. 3) in the lawsuit styled Rich v. Butowsky et al, 1:18-cv-00681-RJL (D.D.C. Mar. 26, 2018).

            4.     Attached as Exhibit B to this Declaration is a true and correct copy of an Order filed

  in the lawsuit styled Butowsky v. Susman Godfrey, LLP, No. 416-01222-2019, (426th Dist. Ct.,

  Collin Cty., Tex. May 22, 2019).

            5.     Attached as Exhibit C to this Declaration is a true and correct copy of a television

  interview transcript, Transcript, Anderson Cooper 360: Seth Rich’s brother sues right-wing

  activists,        CNN          (Mar.         27,        2018),        video         available        at

  https://www.cnn.com/videos/us/2018/03/28/michael-gottlieb-seth-rich-brother-attorney-ac.cnn

  (last accessed June 19, 2019).

            6.     Attached as Exhibit D to this Declaration is a true and correct copy of a news article

  titled Retraction: Aaron Rich and the murder of Seth Rich, The Washington Times (Sept. 30,

  2018), available at https://www.washingtontimes.com/news/2018/sep/30/retraction-aaron-rich-

  and-murder-seth-rich (last accessed June 19, 2019).

            7.     Attached as Exhibit E to this Declaration is a true and correct copy of a news article,

  Jane Coaston, A right-leaning newspaper is finally retracting the conspiracy theories it published




                                                     1
Case 4:19-cv-00180-ALM-KPJ Document 41-1 Filed 06/21/19 Page 3 of 3 PageID #: 185



  about Seth Rich, Vox (Oct. 1, 2018), https://www.vox.com/policy-and-politics/2018/10/

  1/17923178/washington-times-seth-rich-aaron-rich-trump-fox-news (last accessed June 19,

  2019).

           8.     Attached as Exhibit F to this Declaration is a true and correct copy of the ECF

  docket in the lawsuit captioned Rich v. Butowsky et al, 1:18-cv-00681-RJL (D.D.C.) as of May 31,

  2019, showing a Minute Order (no docket number) dated March 29, 2019.

           9.     Attached as Exhibit G to this Declaration is a true and correct copy of the

  Defendant’s Answer as served on the Plaintiff in the lawsuit captioned Rich v. Butowsky et al,

  1:18-cv-00681-RJL (D.D.C. May 28, 2019).

           10.    Attached as Exhibit H to this Declaration is a true and correct copy of the publicly-

  available LinkedIn profile page of Ed Butowsky, available at https://www.linkedin.com/in/

  edbutowsky/ (select “More” > “Save to PDF”) (last accessed June 19, 2019).



           I declare under penalty of perjury under the laws of the United States that the foregoing is

  true and correct. Executed this 21st day of June 2019, in Dallas, Texas.



                                                        /s/ Paul J. Skiermont
                                                        Paul J. Skiermont
                                                        Counsel for Michael Gottlieb, Meryl
                                                        Governski, and Boies Schiller Flexner LLP




                                                    2
